Citation Nr: 1726435	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to a higher initial rating for a facial scar, as residual to an eye injury, currently evaluated as 10 percent disabling.

2.	Entitlement to service connection for decreased visual acuity, to include as secondary to service-connected facial scar, as residual to an eye injury.

3.	Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected facial scar, as residual to an eye injury.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979 and from October 1982 to February 1988.

The Veteran's first period of service was honorable.  According to a February 2003 administrative decision, the remainder of the Veteran's service is characterized by a discharge under dishonorable conditions.  The Veteran is not eligible for VA benefits for any disease or injury incurred from October 12, 1982 to February 18, 1988.  38 U.S.C.A. §§ 101(2), 5303(b) (West) 2014; 38 C.F.R. §§ 3.1, 3.12, 3.13 (2016).

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2000 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for an eye injury and a mental disorder, and an initial rating in excess of 10 percent for his service-connected facial scar, residual to eye injury.

The Veteran perfected a timely appeal of the February 2000 decision; however, in February 2003, the RO made a unilateral decision to "cancel" the Veteran's appeal based on the February 2003 administrative decision regarding the character of discharge, and notified the Veteran of such.  However, the Veteran did not withdraw his perfected appeal and he still had active duty service during a period of honorable service.  Thus, the claims have been properly on appeal since the Veteran filed his claims in February 2000.

In June 2006, the Veteran filed another claim of service connection for residuals of an eye injury.  Service connection for a facial scar, as a residual of that eye injury, was granted by a June 2008 rating decision, and a 10 percent disability rating was assigned, effective June 7, 2006.  

In August 2014, the Board remanded the issues of entitlement to service connection for decreased visual acuity and a psychiatric disorder for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In its August 2014 remand, the Board however, deferred the issue of entitlement to a higher initial rating for a facial scar, as a residual of an eye injury, currently evaluated as 10 percent disabling.  In doing so, the Board noted that the service connection claim for a facial scar, as a residual of an eye injury, had been pending since January 2000, thus raising the issue of entitlement to an effective date earlier than June 7, 2006.  Accordingly, the matter had to be adjudicated by the RO prior to the Board's consideration of the initial rating of the service-connected facial scar.  

In a January 2016 rating decision, the RO assigned an earlier effective date of January 7, 2000 for the grant of entitlement to service-connection for a facial scar, as residual to an eye injury.  Thus, the Board now has jurisdiction of the issue of the initial rating of the service-connected facial scar, as residual to an eye injury.

The issues of service connection for decreased visual acuity, to include as secondary to service-connected facial scar, as residual to an eye injury and an acquired psychiatric disorder as secondary to service-connected facial scar, as residual to an eye injury, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since January 7, 2000, the Veteran's service-connected facial scar, residual of an eye injury, has manifested with one characteristic of disfigurement. 

CONCLUSION OF LAW

Since January 7, 2000, the criteria for a rating in excess of 10 percent for the facial scar, residual of an eye injury, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.118, DC 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by March 2001, July 2007, and January 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, Social Security Administration (SSA) records, VA treatment records, VA examinations, and lay statements from the Veteran, his friend, and his representative.

The Veteran was afforded a VA examination of his facial scar, residual to eye injury in August 2007.  The VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evidence does not indicate, nor have the Veteran asserted, that the disability has increased in severity since the time of this examination.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2016).

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2015).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2016).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facial Scar, Residual to an Eye Injury

Diagnostic Codes (DC) 7800-7805 pertain to scars.  38 C.F.R. § 4.118, DC 7800-7805 (2016).  The Veteran's facial scar, residual of an eye injury has been rated pursuant to 38 C.F.R. § 4.118, DC 7800.  

Diagnostic Code 7800 pertains to burns or scars affecting the head, face, or neck; due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (2016).  Where there is evidence of one characteristic of disfigurement, a 10 percent rating will be assigned.  A 30 percent rating is warranted where there is evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted where there is evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted where there is evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of evaluation under 38 CFR § 4.118 are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 cm²); underlying soft tissue missing in an area exceeding six square inches (39 cm²); and, skin indurated and inflexible in an area exceeding six square inches (39 cm²) The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. A characteristic of disfigurement, even if present in more than one scar, is only counted once for evaluation purposes.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted where there is evidence of a scar area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929) square centimeters).  A 40 percent rating is warranted where there is evidence of a scar area or areas of 144 square inches (929 square centimeters) or greater.  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2016).

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2016).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Under Note (1) to this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Note (3) to this diagnostic code, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804 (2016).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 to 7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, DC 7805 (2016).

The Veteran was afforded a VA examination of his facial scar, residual to an eye injury in August 2007.  The VA examiner noted that the scar is located on the outer corner of the left eye to the ear.  The Veteran denied any pain in the scar or problems opening the eyes due to the scar.  The VA examiner also noted that the scar measured 4 cm by 3 mm width, and 1 mm depth.  The VA examiner further noted that the scar was nontender to touch and not attached to the underlying structure.  The VA examiner noted that the scar was the same color tone as the skin and its texture was slightly smoother than the skin texture.  The VA examiner noted that there was no keloid formation, edema, nor any signs of inflammation such as redness.  

The VA examiner further noted an occasional incidence of the left upper lid being lower than the right upper lid when looking straight.  The VA examiner also noted that the extraocular movements were intact and that the Veteran was able to open the lid adequately and equally when compared to the right lid.  The VA examiner further noted that besides the occasional asymmetry of the upper lids as described, there were no other gross deformities noted.  The VA examiner noted that there was no depression of the underlying structures of the scar.

The August 2007 VA examination report is the only objective medical evidence of record concerning the Veteran's facial scar, residual to an eye injury.  Photographs of the Veteran's facial scar, residual to an eye injury, accompanied the examination report.  The VA examiner only noted one characteristic of disfigurement pertaining to the Veteran's facial scar, residual to an eye injury.  Specifically, the VA examiner noted the occasional asymmetry of the Veteran's left upper eyelid being lower than the right upper lid when looking straight.  The VA examiner further noted, that besides the occasional asymmetry of the Veteran's upper eyelids, no other gross deformities were noted.  Thus, as the evidence shows that the Veteran's facial scar, residual to an eye injury is manifested by one characteristic of disfigurement, it more closely approximates the criteria for a 10 percent rating under DC 7800.  38 C.F.R. § 4.118, DC 7800 (2016).

The Veteran's facial scar, residual to an eye injury, does not warrant the next higher rating of 30 percent as the evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or: with two or three characteristics of disfigurement.  The August 2007 VA examiner noted that the Veteran's facial scar, residual to an eye injury, showed no keloid formation, edema, nor any signs of inflammation such as redness.  The VA examiner also noted that the scar was the same color tone as the skin and its texture was slightly smoother than the skin texture.  Thus, as the evidence does not show that the Veteran's facial scar, residual to an eye injury is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or: with two or three characteristics of disfigurement, the next higher rating of 30 percent is not warranted.  38 C.F.R. § 4.118, DC 7800 (2016).  

There is no other medical evidence that counters the findings of this examination.  The Board is cognizant that the rating schedule rating skin disabilities has been revised since 2000 under 38 C.F.R. § 4.118.  The relevant code, however, is DC 7800 and the relevant criteria to this disability have not substantively changed during the appeal period.  As discussed, the Board has reviewed the evidence, but there is no evidence of visible or palpable tissue loss and, considering the size of the skin disability, the evidence weighs against a finding of there being more than one characteristic of disfigurement.  On this basis, a schedular rating in excess of 10 percent is not warranted.

The Board has considered separate ratings for the Veteran's service-connected facial scar, residual to an eye injury.  However, Diagnostic Codes 7801 and 7802 do not apply as they pertain to scars not affecting the head, face, or neck.  DC 7804 does not apply the evidence shows that the Veteran's facial scar is not unstable or painful.  The August 2007 VA examiner noted that the Veteran denied any pain in the scar.  The evidence does not indicate functional effects other than the one characteristic of disfigurement.  The VA examiner also noted that the scar was nontender to touch.

DC 7805 also does not apply in this case as the evidence does not show that the Veteran's facial scar is disabling.  The August 2007 VA examiner noted that the Veteran denied any problems opening the eye due to the scar and that his extraocular movements were intact.  

In sum, the preponderance of the evidence weighs against a rating higher than 10 percent for the Veteran's facial scar, residual to an eye injury since January 7, 2000.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, to the extent the preponderance of the evidence is against a rating higher than that which is already assigned, the doctrine is not for application.


ORDER

A rating in excess of 10 percent for facial scar, residual to an eye injury since January 7, 2000, is denied. 

REMAND

While the Board sincerely regrets the delay, these matters must be remanded to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Service Connection for Decreased Visual Acuity, to include as secondary to service-connected facial scar, residual to an eye injury.

The Board notes the Veteran's VA eye examination in August 2007, in which the 
VA examiner opined that it was not likely that the Veteran's service-connected facial scar on the left side of his face, residual to an eye injury, caused reduced vision in that eye or either eye.  However, the VA examiner did not address whether the Veteran's decreased visual acuity was aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected facial scar, residual to eye injury.  38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, the June 2015 VA eye examiner opined that the Veteran's decompression surgery is related to his thyroid disease and is not related to the eye injury in the 1976 car accident.  For clarity, the Veteran must be provided an addendum VA opinion that considers whether his decreased visual acuity, including Graves Ophthalmoopathy and Dye Eye, was caused by his eye injury from a football, not a car, accident in active service.  

The VA examiner also opined that the Veteran's refractive error is not caused from or aggravated by the accident.  However, the VA examiner's opinion does not address whether the Veteran's decreased visual acuity is proximately due to or aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected facial scar, residual to an eye injury, not by the accident.  38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for an Acquired Psychiatric Disorder, to include as secondary to service-connected facial scar, residual to an eye injury.

The June 2015 VA mental examiner diagnosed the Veteran with Paranoid schizophrenia, chronic, with depression, and cocaine dependence in remission.  The VA examiner noted facial scar as one of the medical diagnoses relevant to an understanding or management of the mental health disorder.  The VA examiner opined that it is as least likely as not that the Veteran's schizophrenia and comorbid started in the Navy.  

However, the VA mental examiner provided an addendum opinion on November 24, 2015, in which he opined that due to the unavailability of the Veteran's service treatment records from 1976 to 1979, it is difficult to know accurately what events or when paranoid schizophrenia started.  The VA examiner did note that schizophrenia is a disorder that starts in young adulthood and is brought out by stressors such as intense military service. 

In a November 27, 2015 addendum opinion, the June 2015 VA mental examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner opined that it is not possible to connect the Veteran's chronic psychosis to his 1976 to 1979 length of military service.  

It is unclear from the conflicting June 2015 and November 2015 VA opinions whether it is more likely than not that the Veteran's acquired psychiatric disorders were caused by or related to his honorable active service from June 1976 to October 1979.  Despite the absence of the Veteran's 1979 exit exam, the VA examiner changed his previous positive nexus opinion to a negative nexus opinion.  

Furthermore, the Board notes that neither the June 2015 VA mental examination nor the November 2015 addendum opinions address whether the Veteran's acquired psychiatric disorders are proximately due to or aggravated by (permanently worsened beyond normal progression) his service-connected facial scar, residual to an eye injury.  38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, an addendum opinion on this issue is required.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Furthermore, a Board remand confers upon the Veteran, as a matter of law, the right to substantial compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall and for the reasons above, remand for substantial compliance with the Board's August 2014 remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the VA Medical Center, Detroit, Michigan, dated since May 2010 and associate them with the claims file.


2. After completing directive #1, return the claims file to the VA examiner who provided the June 2015 VA eye examination in order to provide addendum opinions as to:

(a) Whether the Veteran's current eye conditions are at least as likely as not (50 percent probability or greater) caused by or was incurred in active service, to include as a result of eye trauma sustained from a football injury in 1976 and/or from boxing in service between June 1976 and October 1979.

(b) Whether the Veteran's current eye conditions are at least at likely as not (50 percent probability or not) proximately due to or aggravated by his service-connected facial scar, as residual to an eye injury.

If the June 2015 VA eye examiner is no longer available, another qualified VA clinician should provide the addendum opinion.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  The need for another examination of the Veteran is left to the discretion of the examiner.

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of in-service eye injury from a football collision and his participation in competitive boxing.

3. After completing directive #1, return the claims file to the VA examiner who provided the June 2015 VA mental examination in order to provide addendum opinions as to:

(a) Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorders were incurred in, caused by, or is otherwise related to, the Veteran's honorable military service between June 1976 and October 1979.

(b) Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorders are proximately due to or aggravated by the Veteran's service-connected facial scar, as residual to an eye injury.  

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of his mental stress as due to his in-service eye injury and his service-connected facial scar, as residual to an eye injury.

If the June 2015 VA examiner who conducted the VA psychiatric examiner is no longer available, another qualified VA clinician should provide the addendum opinion.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  The need for another examination of the Veteran is left to the discretion of the examiner.

4. Then, readjudicate these claims in light of this and all other additional evidence.  If the issues are denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


